Citation Nr: 1642829	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  14-12 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to an initial compensable rating for a fracture of the right distal tibia.  

6.  Entitlement to an effective date earlier than April 10, 2014, for the award of service connection for fracture of the right distal tibia.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney at Law

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2012, March 2014, and August 2014, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2014 rating decision, service connection for hearing loss and tinnitus was granted.  This represents a full grant of the benefits sought with respect to those issues.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran failed to appear for the requested Travel Board hearing in June 2016.  However, the April 2016 notice of the scheduled hearing was returned as undeliverable.  As such, it does not appear that the Veteran was notified of the scheduled Board hearing.  

The RO's October 2016 letter indicates that a new address for the Veteran has been obtained and an October 2016 submission from the Veteran's attorney indicates that the Veteran still desires a hearing.  Thus, after verifying the Veteran's correct mailing address, the Veteran should be scheduled for a Travel Board hearing.  The Veteran is to be provided with notification of the scheduled hearing at his current address.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  

Additionally, the right tibia rating claim was appealed in a June 2015 notice of disagreement (NOD).  In addition to the rating, the June 2015 NOD disagreed with the effective date assigned for the grant of service connection for a fracture of the right distal tibia.  Thus, jurisdiction of the claim has been conferred on the Board and the next step is for the RO to issue a statement of the case (SOC) for that issue, too.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC pertaining to effective date assigned for the grant of service connection for a fracture of the right distal fibula is not associated with the record.  As such, the Board must remand the issue for issuance of the SOC.  See 38 C.F.R. § 19.9 (c).  

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's current address.  All efforts in this respect should be associated with the claims file.  

2.  The RO should schedule the Veteran for a Travel Board hearing, and ensure that notice of the hearing is sent to his current address.  The case should then be processed in accordance with established appellate procedure.  

3.  Issue a SOC regarding the effective date assigned for the grant of service connection for a fracture of the right distal tibia.  The issue is to be certified to the Board only if a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

